Citation Nr: 0119777	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  01-04 967	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a residuals of a left eye injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1960 to July 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 RO decision, which denied the 
veteran's application to reopen the claim of entitlement to 
service connection for residuals of a left eye injury.  The 
veteran perfected a timely appeal of this determination.


FINDINGS OF FACT

1.  An unappealed RO decision in December 1963, denied the 
veteran's claim of entitlement to service connection for 
residuals of a left eye injury.  This was a final 
disallowance of this claim.

2.  Evidence submitted subsequent to the December 1963 RO 
decision is either cumulative or redundant, and; when 
considered alone or in conjunction with the evidence 
previously of record, it is not so significant that it must 
be considered (with the other evidence of record) to fairly 
decide the merits of the claim of service connection for 
residuals of a left eye injury.


CONCLUSION OF LAW

1.  The RO's December 23, 1963 rating decision, which denied 
the veteran entitlement to service connection for residuals 
of a left eye injury is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

2.  Evidence submitted in support of the veteran's attempt to 
reopen his claim of entitlement to service connection for 
residuals of a left eye injury is not new and material, and 
this claim is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. §  3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

As to the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereinafter, "VCAA"), the Board finds that reasonable 
efforts to notify and assist the veteran in obtaining the 
evidence necessary to substantiate his claim in this case 
have been undertaken.  By virtue of the rating decision and 
Statement of the Case, the veteran and his representative 
were given notice of the information, lay evidence, and 
medical evidence necessary to substantiate his claim.  In VA 
letters dated in August 1987, October 1999, and November 
1999, the veteran and his representative were specifically 
notified of the evidence VA would obtain, and the evidence 
that he was expected to provide in support of his application 
to reopen the claim of entitlement to service connection for 
residuals of a left eye injury.  Accordingly, the Board is 
satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist. See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096 (2000) ( to be codified as amended at 
38 U.S.C. §§ 5103A, 5107).

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for residuals of a left eye injury.

Under the laws administered by the VA, direct service 
connection may only be granted when a disability or cause of 
death was incurred or aggravated in the line of duty and was 
not the result of the veteran's own willful misconduct.  
38 U.S.C.A. §§ 105(a), 1110 (West 1991); 38 C.F.R. § 3.301(a) 
(2000).

Willful misconduct means an act involving conscious 
wrongdoing or a known prohibited action.  Such an act 
involves deliberate or intentional wrongdoing with knowledge 
of, or wanton and reckless disregard of, its probable 
consequences.  38 C.F.R. § 3.1(n)(1)(2000).  Further, willful 
misconduct must be shown by a preponderance of the evidence.  
See Myore v. Brown, 9 Vet. App. 498, 505 (1996).

In a December 23, 1963 decision, the RO denied the veteran's 
claim of entitlement to service connection for residuals of a 
left eye injury because the injury was incurred under 
conditions, which precluded the payment of any VA disability 
benefits.  More specifically, the veteran's claim was denied 
on the basis that he sustained his injury due to his own 
willful misconduct in wrongfully provoking an altercation 
with another individual.  In rendering its decision, the RO 
considered the relevant Line of Duty and Misconduct Report of 
Investigation, which contained the statements of an 
eyewitness, the veteran, and the individual with whom he had 
the altercation.

As a timely appeal of this adverse action was not submitted, 
the Board concludes that the RO's December 1963 decision is 
final based on the evidence then of record.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2000).  However, the law and regulations provide that if new 
and material evidence has been presented or secured with 
respect to a claim which has been disallowed, the claim may 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

"New and material" evidence, is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (2000); Hodge v. 
West, 155 F.3d 1356 (Fed Cir 1998); see also Evans v. Brown, 
9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis, in this case, since 
the RO decision dated December 1963.  See Hickson v. West, 12 
Vet. App. 247, 251 (1999).

In this particular case, the newly submitted evidence 
includes various personal written statements and testimony, 
which was provided by the veteran at an April 2000 RO 
hearing.  The referenced evidence adds details to the 
veteran's contention that he did not provoke an altercation 
in service but was instead, acting in self-defense.  It is 
noted that the veteran did not offer this defense in support 
of the claim that was denied in 1963, however, this assertion 
in essence, is not new.  Rather, the veteran's current self-
defense assertion is cumulative, in that it was already 
considered at the time a Line of Duty Investigation was 
conducted in service, and subsequently reviewed by the RO in 
1963.  Based on the veteran's own statements made at the time 
of the incident, as well as those made by an eyewitness and 
the other party to the incident, the line of duty 
investigation revealed that the veteran, by an act of willful 
misconduct, provoked the altercation and as such was not 
acting in self-defense.  Currently, the veteran has not 
submitted evidence which disproves this conclusion.  
Moreover, because the veteran's contention of self-defense 
stands in complete paradox to his statements made at the time 
of the incident, as well as those made by an eyewitness and 
the other party to the incident, his assertion also appears 
to be incredulous.  Cf. Evan v. Brown, 9 Vet. App. at 283 
(citing Justus v. Principi, 3 Vet. App. 510, 513 (1992) and 
Duran v. Brown, 7 Vet. App. 216, 220 (1994) (Statements that 
are inherently false are insufficient for purposes of 
reopening a claim).  In view of the foregoing, the Board must 
conclude that the evidence received subsequent to the RO's 
December 1963 decision is not new and material for the 
purpose of reopening the claim.  38 C.F.R. § 3.156(a).

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen his claim of entitlement to 
service connection for residuals of a left eye injury is 
denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

